COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00120-CV


Lutea, L.L.C. and Pharia, L.L.C.          §    From County Court at Law No. 1

                                          §    of Tarrant County (2013-005341-1-A)
v.
                                          §    July 26, 2018

W.S. Draper aka Warner Draper             §    Opinion by Chief Justice Quinn

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s “Final Judgment.” It is ordered that the final

judgment of the trial court is reversed and the case is remanded to the trial court

for further proceedings consistent with this opinion.

      It is further ordered that Appellee W.S. Draper shall pay all costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS




                                     By /s/ Brian Quinn
                                         Chief Justice Brian Quinn